Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of Patent 10764674.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1, 9, 16, 24, 31, 37, and 42 of the instant application are broader variations of the claims 1, 9, 16, 24, 31, 37, and 42 of Patent 10764674. Dependent claims 2-8, 10-15, 17-23, 25-30, 32-36, 38-41, 43-46 are obvious variants of the claims of the patented application, therefore are also rejected on the ground of nonstatutory obviousness-type double patenting.
 
Patent 10764674
Instant Application 17/002022
1. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable side support strips and into the center block.

9. A method for adjusting a headset, the method comprising: in a headset having two upper headband sections coupled by a center block and having two ear cups, each ear cup being coupled to one of the two upper headband sections, and wherein each of the two upper headband sections comprise side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections, and the 

16. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block, without changing a length of the headband sections.

  24. A method for adjusting a headset, the method comprising: in a headset having two upper headband sections coupled by a center block and having two ear cups, each ear cup being coupled to one of the two upper headband sections, and wherein each of the 

  31. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections; the headband comprises headband endcaps at lower ends of the 

37. A method for adjusting a headset, the method comprising: in a headset having two upper headband sections coupled by a center block and having two ear cups, each ear cup being coupled to one of the two upper headband sections, and wherein each of the two upper headband sections comprise side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein: the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections; the headband comprises headband endcaps at lower ends of the headband; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end 

42. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections; the headband comprises headband endcaps at lower ends of the headband; slider knobs for configuring the movable strips are operably configured at positions between the center block and the headband endcaps; and the ear cups are coupled to the upper headband sections via 





9. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections, and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips. 




16. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband.



24. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip 




31. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and slider knobs for configuring the movable strips are 



37. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the headband, wherein: the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end caps and slider knobs for configuring the movable 



42. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; slider knobs for configuring the movable strips are operably configured at positions above the headband endcaps; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end caps. 



Claims 1-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of Patent 10299028.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1, 9, 16, 24, 31, 37, and 42 of the instant application are broader variations of the claims 2, 11, 18, and 26 of Patent 10299028. Dependent claims 2-8, 10-15, 17-23, 25-30, 32-36, 38-41, 43-46 are obvious variants of the claims of the patented application, therefore are also rejected on the ground of nonstatutory obviousness-type double patenting.
Patent 10299028
Instant Application 17/002022
1. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed utilizing a slider knob; and the movable strips provide increased rigidness for the headband when fully extended between the side support strips slider knob, without changing a length of the headband sections. 

2. The system of claim 1, wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block utilizing the slider knob.

10. A method for adjusting a headset, the method comprising: in a headset having two upper headband sections coupled by a center block and having two ear cups, each ear cup being coupled to one of the two upper headband sections, and wherein each of the two upper headband sections comprise side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips utilizing the slider 

11. The method of claim 10, wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block utilizing the slider knob.

18. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed utilizing a slider knob; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block utilizing the slider knob, without changing a length of the headband sections. 










9. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections, and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips. 







16. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband.





24. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a 




31. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at 




37. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the headband, wherein: the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and the ear cups are coupled to the upper headband sections via headband slides that 

42. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; slider knobs for configuring the movable strips are operably configured at positions above the headband endcaps; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end caps. 



Claims 1-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of Patent 9712909.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1, 9, 16, 24, 31, 37, and 42 of the instant application are broader variations of the claims 2, 10, 18, and 26  of Patent 9712909. Dependent claims 2-8, 10-15, 17-23, 25-30, 32-36, 38-41, 43-46 are obvious variants of the claims of the patented application, therefore are also rejected on the ground of nonstatutory obviousness-type double patenting.
Patent 9712909
Instant Application 17/002022
1. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed utilizing a slider knob; the movable strip configures rigidness of the headband sections without changing a length of the headband sections; and the movable strips provide increased rigidness for the headband when fully extended between the side support strips utilizing the slider knob.



10. A method for adjusting a headset, the method comprising: in a headset having two upper headband sections coupled by a center block and having two ear cups, each ear cup being coupled to one of the two upper headband sections, and wherein each of the two upper headband sections comprise side support strips: operably placing a movable strip between the side support strips in the upper headband sections, wherein the movable strip configures rigidness of the headband sections without changing a length of the headband sections and wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips utilizing the slider knob. 

    11. The method of claim 10, wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block utilizing the slider knob. 

18. An audio headset, the headset comprising: a headband having two upper headband sections coupled by a center block; and two ear cups, each coupled to one of the two upper headband sections, wherein: each of the two upper headband sections comprise side support strips between which a movable strip is operably placed utilizing a slider knob; the movable strip configures rigidness of the headband sections without changing a length of the headband sections; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips and into the center block utilizing the slider knob.







16. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; and the rigidness of the headband decreases when the movable strips are retracted from between the side support 

24. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the headband, wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband. 

31. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when 

37. A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the headband, wherein: the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and the ear cups are coupled to the upper headband sections via headband slides that 

42. An audio headset, the headset comprising: a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; slider knobs for configuring the movable strips are operably configured at positions above the headband endcaps; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end caps. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected because claim 9 recites the limitation "the upper headband sections”.  There is insufficient antecedent basis for this limitation in the claim. The limitation was not preceded by any recitation of “upper headband sections,” which renders the claim unclear.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2014/0023222) in view of Sjoqvist (US 5068923).

Regarding claim 1, Ito teaches An audio headset, the headset comprising: a headband having two ear cups (Ito figure 1, headband 10 and headphone unit 50), each coupled to one end of the headband (Ito figures 1-3 and ¶0028, headphone unit 50 is connected to movement regions 11 via slider 20), wherein: the headband comprises side support strips (Ito figures 3,5A, and ¶0051, flange groove portion 32 with corrugated surface 33 and the strips of headband 10 left and right of  groove 31 can each be considered side support strips)  between which a movable strip is operably placed (Ito figure 5A, slider guide 40), however does not explicitly teach the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips.

Sjoqvist teaches movable strips (Sjoqvist figure 1 and 3, slides 7) provide increased rigidness (see at least Sjoqvist figures 2-3 and 5, and Column 4 lines 21-32, “when slide 7 is displaced along the slot in the direction of the slot taper, the bar 8 extending into the slot will urge the adjacent legs progressively further apart and therewith further increase the spring force," in other word, when the slide 7 is all the way up closer to center of headband, the rigidness for the headband when fully extended (Sjoqvist figure 3, Col 3 lines 45-50, position of slider 7 when all the way up)  between the side support strips (see at least Sjoqvist figure 5 and Column 4 lines 11-32, "located legs 5", the two outer most located legs 5 can be considered side support strips), without changing a length of the headband (see at least Sjoqvist figures 2-3 and 5, and Column 4 lines 21-32, “when slide 7 is displaced along the slot in the direction of the slot taper, the bar 8 extending into the slot will urge the adjacent legs progressively further apart and therewith further increase the spring force"); and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips (Sjoqvist figure 3, Sjoqvist teaches the rigidity is increase when extended toward center of headband and decreased when extended away from center of headband).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of adjusting the spring force of a headband of Sjoqvist to modify the known headphone system of Ito to achieve the predictable result of improving the user’s comfort while attenuating the noise heard by the user (see Sjoqvist Column 4 lines 33-41).

Regarding claims 2, 10, 17, 25 Ito in view of Sjoqvist teaches wherein the side support strips comprise plastic (see at least Ito figure 5A and ¶0037, “The headband 10 is, non-restrictively, made of synthetic resin material such as polypropylene (PP), beaded polypropylene (BPP), and the like” wherein the strips of headband 10 left and right of groove 31 are considered side support strips).



Regarding claims 4, 12, 19, 27 Ito in view Sjoqvist teaches wherein a center block (see at least Sjoqvist figure 1 and Column 3 lines 18-29, “connecting part 1 …which connects the two sprung attachment arms 2”, connecting part 1 can be considered a center block) in the headband is more rigid than the side support strips (see at least Sjoqvist Column 4, lines 11-20, “sprung arms 2 can be adjusted with the aid of slides 7” since side arms 2 are much more adjustable than connecting part 1, the center block is more rigid than the side support strips).

Regarding claims 5, 13, 20, 28 Ito in view of Sjoqvist teaches wherein the center block comprises plastic (see at least Ito figure 5A and ¶0037, “The headband 10 is, non-restrictively, made of synthetic resin material such as polypropylene (PP), beaded polypropylene (BPP), and the like” wherein the strips of headband 10 left and right of groove 31 are considered side support strips).

Regarding claims 6, 14, 21, 29 Ito in view of Sjoqvist teaches wherein the headband comprises headband endcaps at lower ends of the headband (see at least Ito figure 5A and ¶0044, “headband cover 60”).

Regarding claim 7, 22, Ito in view of Sjoqvist teaches wherein slider knobs for configuring the movable strips are operably configured at positions between the center block and 

Regarding claims 8, 15, 23, 30 Ito in view of Sjoqvist teaches wherein the ear cups are coupled to the headband via headband slides that are coupled to the headband end caps (see at least Ito figures 1-3 and ¶0028, headphone unit 50 is connected to movement regions 11 via slider 20, and therefore sliders 20 are coupled to the headband cover 60 via movement regions 11 and the sliding guide 40).

Regarding claim 9, Ito teaches A method for adjusting a headset, the method comprising: in a headset having two ear cups, each ear cup being coupled to the headband (Ito figures 1 and ¶0028, headphone unit 50 and headband 10), and wherein the headband comprises side support strips (Ito figures 3,5A, and ¶0051, flange groove portion 32 with corrugated surface 33 and the strips of headband 10 left and right of  groove 31 can each be considered side support strips): operably placing a movable strip between the side support strips in the upper headband sections (Ito figure 5A, slider guide 40), however does not explicitly teach wherein the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband sections, and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips.

Sjoqvist teaches teach wherein movable strips (Sjoqvist figure 1 and 3, slides 7) provide increased rigidness (see at least Sjoqvist figures 2-3 and 5, and Column 4 lines 21-32, for the headband when fully extended (Sjoqvist figure 3, Col 3 lines 45-50, position of slider 7 when all the way up) between the side support strips (see at least Sjoqvist figure 5 and Column 4 lines 11-32, "located legs 5", the two outer most located legs 5 can be considered side support strips), without changing a length of the headband sections (see at least Sjoqvist figures 2-3 and 5, and Column 4 lines 21-32, “when slide 7 is displaced along the slot in the direction of the slot taper, the bar 8 extending into the slot will urge the adjacent legs progressively further apart and therewith further increase the spring force"), and the rigidness of the headband decreases when the movable strips are retracted from between the side support strips (Sjoqvist figure 3, Sjoqvist teaches the rigidity is increase when extended toward center of headband and decreased when extended away from center of headband).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of adjusting the spring force of a headband of Sjoqvist to modify the known headphone system of Ito to achieve the predictable result of improving the user’s comfort while attenuating the noise heard by the user (see Sjoqvist Column 4 lines 33-41).

Regarding claim 16, Ito teaches An audio headset, the headset comprising: a headband having two ear cups (Ito figure 1, headband 10 and headphone unit 50), each coupled to a corresponding end of the headband (Ito figures 1-3 and ¶0028, headphone unit 50 is connected to movement regions 11 via slider 20), wherein: the headband comprises side support strips (Ito figures 3,5A, and ¶0051, flange groove portion 32 with corrugated surface 33 and the strips of headband 10 left and right of  groove 31 can each be considered side support strips) between which a movable strip is operably placed (Ito figure 5A, slider guide 40), however does not explicitly teach the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband.

Sjoqvist teaches the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband (Sjoqvist figure 3, Sjoqvist teaches the rigidity is increase when extended toward center of headband and decreased when extended away from center of headband).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of adjusting the spring force of a headband of Sjoqvist to modify the known headphone system of Ito to achieve the predictable result of improving the user’s comfort while attenuating the noise heard by the user (see Sjoqvist Column 4 lines 33-41).

Regarding claim 24, Ito teaches A method for adjusting a headset, the method comprising: in a headset having two ear cups (Ito figure 1, headband 10 and headphone unit 50), each ear cup being coupled to a corresponding end of the headband (Ito figures 1-3 and , and wherein the headband comprises side support strips (Ito figures 3,5A, and ¶0051, flange groove portion 32 with corrugated surface 33 and the strips of headband 10 left and right of  groove 31 can each be considered side support strips): operably placing a movable strip between the side support strips in the headband (Ito figure 5A, slider guide 40), however does not explicitly teach wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips, without changing a length of the headband.

Sjoqvist teaches wherein the rigidness of the headband decreases when the movable strips are retracted from between the side support strips (Sjoqvist figure 3, Sjoqvist teaches the rigidity is increase when extended toward center of headband and decreased when extended away from center of headband), without changing a length of the headband (see at least Sjoqvist figures 2-3 and 5, and Column 4 lines 21-32, “when slide 7 is displaced along the slot in the direction of the slot taper, the bar 8 extending into the slot will urge the adjacent legs progressively further apart and therewith further increase the spring force").

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of adjusting the spring force of a headband of Sjoqvist to modify the known headphone system of Ito to achieve the predictable result of improving the user’s comfort while attenuating the noise heard by the user (see Sjoqvist Column 4 lines 33-41).

Allowable Subject Matter
Claims 31-46 would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.
 
The following is an examiner’s statement of reasons for allowance:
Independent claims 31 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and slider knobs for configuring the movable strips are operably configured at positions above the headband endcaps” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Independent claims 37 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “in a headset having two ear cups, each ear cup being coupled to a corresponding end of the headband, and wherein the headband comprises side support strips: operably placing a movable strip between the side support strips in the headband, wherein: the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the in combination with all other limitations in the claim(s) as defined by the applicant.

Independent claims 42 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a headband having two ear cups, each coupled to a corresponding end of the headband, wherein: the headband comprises side support strips between which a movable strip is operably placed; the movable strips provide increased rigidness for the headband when fully extended between the side support strips, without changing a length of the headband; the headband comprises headband endcaps at lower ends of the headband; slider knobs for configuring the movable strips are operably configured at positions above the headband endcaps; and the ear cups are coupled to the upper headband sections via headband slides that are coupled to the headband end caps” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 32-36. 38-41 and 43-46 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652